DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 11/02/2020. Claims 1-20 are presently pending and are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 11-12, 14-18, and 20 of copending Application No. 16/949,275 or over claims of 1-4, and 7, 9, 10, 12, 15, 16, 18, and 20 copending Application No. 17/087,464 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same ideas or limitations of LIDARs that detect object point reflections that are clustered for analyzing object motion by separating objects into two halves/clusters. 
Claims for 17/087,470
Claims for 16/949,275
Claims for 17/087,464
1
1
1
2
1 & 2
7 & 10
3
6 & 7
7 & 10
4
6 & 7
7 & 10
5
6 & 7
7 & 10
6
6 & 7
7 & 10
7
6 & 7
7 & 10
8
6 & 7
7 & 10
9
6 & 7
7 & 10
10
11
9
11
2
2
12
3
3
13
4
4
14
12 & 14
12
15
15
15
16
16
18
17
17 & 18
18
18
17 & 18
18
19
16 & 17
16
20
20
20


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a process as it recites (a method).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (identifying an association), and (identifying…one or more velocity values). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) obtaining…a plurality of return points (2) an autonomous vehicle. The instruction to obtain return points is recited at a high level of generality (i.e., obtaining… a plurality of return points), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The vehicle environment and data gathering are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101.
As per claims 2-14
These method claims further define the abstract ideas of the mental processes illustrated in claim 1, they do not recite any additional elements or other limitations that transform the object velocity and classification determinations, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 15
Step 1: The claim is directed to a system as it recites (a system).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (identifying an association), and (identifying…one or more velocity values). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) obtain…a plurality of return points (2) an autonomous vehicle. The instruction to obtain return points is recited at a high level of generality (i.e., obtain… a plurality of return points), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The vehicle environment and data gathering are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 15 is not patent eligible under 35 U.S.C. § 101.
As per claims 16-19
These system claims further define the abstract ideas of the mental processes illustrated in claim 15, they do not recite any additional elements or other limitations that transform the object velocity and classification determinations, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 20
Step 1: The claim is directed to a system as it recites (a non-transitory computer-readable medium).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (identifying an association), and (identifying…one or more velocity values). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) obtain…a plurality of return points (2) an autonomous vehicle. The instruction to obtain return points is recited at a high level of generality (i.e., obtain… a plurality of return points), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The vehicle environment and data gathering are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 20 is not patent eligible under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-13, 15, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being unpatentable over Smith et al., US-20190317219-A1, hereinafter referred to as Smith. 
As per claim 1
Smith discloses [a] method comprising: obtaining, by a sensing system of an autonomous vehicle (AV), a plurality of return points, each return point comprising one or more velocity values and one or more coordinates of a reflecting region that reflects a signal emitted by the sensing system (the method further includes determining at least one instantaneous velocity of the object based on at least one of the corresponding velocities of the subgroup…Adapting autonomous control of the vehicle, LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point – Smith ¶5 & ¶52); 
identifying an association of the plurality of return points with an object in an environment of the AV (the method further includes determining at least one instantaneous velocity of the object based on at least one of the corresponding velocities of the subgroup…Adapting autonomous control of the vehicle, LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point – Smith ¶5 & ¶52); 
identifying, in view of the one or more velocity values of at least some of the plurality of return points, a type of the object or a type of a motion of the object (LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100. – Smith ¶52 & ¶93);
causing a driving path of the AV to be determined in view of the identified type of the object (The method further includes adapting autonomous control of the vehicle based on determining that the subgroup corresponds to the object of the particular classification, determining at least one candidate trajectory – Smith ¶3 & ¶5).
As per claim 10
Smith further discloses wherein identifying the type of the object comprises fitting the one or more velocity values and the one or more coordinates of at least some of the plurality of return points to a rigid-body equation characterizing a motion of a rigid body (LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, with each point in the 3D point cloud defining a corresponding range (via its 3D coordinate in the 3D point cloud), corresponding velocity, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100., These differing velocity directions on the pedestrian 593 can be due to the pedestrian walking during the sensing cycle, Some of those are indicated with a plus sign (+), (which means they have a positive corresponding velocity value), while others are indicated with a minus sign (−). The differing velocity directions on the wheels of the bicycle of the bicyclist 594 can be due to the wheels rotation of the wheels. The differing velocity directions between the body of the bicyclist 594 and one of the legs of the bicyclist 594 can be due to the one leg moving in an opposite direction due to pedaling of the bicyclist during the sensing cycle. – Smith ¶52 & ¶57 & ¶93 & ¶116 & ¶117).
As per claim 11
Smith further discloses wherein the sensing system of the AV comprises a coherent light detection and ranging device (lidar) and wherein the signal emitted by the sensing system comprises a phase-modulated or a frequency-modulated electromagnetic wave (sensors 130 can include a frequency-modulated continuous wave (FMCW) Light Detection and Ranging (LIDAR) component 132 of the vehicle (FMCW). As described herein, the FMCW LIDAR component 132 can generate FMCW LIDAR data that can be utilized in determining a pose, classification, and velocity for each of one or more objects in an environment of the vehicle 100…phase coherent LIDAR data – Smith ¶69).
As per claim 12
Smith further discloses wherein the coherent lidar is a frequency-modulated continuous-wave lidar (sensors 130 can include a frequency-modulated continuous wave (FMCW) Light Detection and Ranging (LIDAR) component 132 of the vehicle (FMCW). As described herein, the FMCW LIDAR component 132 can generate FMCW LIDAR data that can be utilized in determining a pose, classification, and velocity for each of one or more objects in an environment of the vehicle 100…phase coherent LIDAR data – Smith ¶69).
As per claim 13
Smith further discloses wherein the one or more velocity values comprise a component of a velocity of the reflecting region along a direction from a transmitter of the sensing system to the reflecting region (During a sensing cycle of a phase coherent LIDAR component, the transmitted encoded waveform is sequentially directed to, and sequentially reflects off of, each of a plurality of points in the environment…the reflected portion of a sensing event…velocity of the corresponding point – Smith ¶56).
As per claim 15
Smith discloses [a] system comprising: a sensing system of an autonomous vehicle (AV), the sensing system to: obtain a plurality of return points, each return point comprising one or more velocity values and one or more coordinates of a reflecting region that reflects a signal emitted by the sensing system (the method further includes determining at least one instantaneous velocity of the object based on at least one of the corresponding velocities of the subgroup…Adapting autonomous control of the vehicle, LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point – Smith ¶5 & ¶52);  
a perception system of the AV, the perception system to: identify an association of the plurality of return points with an object in an environment of the AV (the method further includes determining at least one instantaneous velocity of the object based on at least one of the corresponding velocities of the subgroup…Adapting autonomous control of the vehicle, LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point – Smith ¶5 & ¶52);  
identify, in view of the one or more velocity values of at least some of the plurality of return points, a type of the object or a type of a motion of the object (LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100. – Smith ¶52 & ¶93);
cause a driving path of the AV to be determined in view of the identified type of the object (The method further includes adapting autonomous control of the vehicle based on determining that the subgroup corresponds to the object of the particular classification, determining at least one candidate trajectory – Smith ¶3 & ¶5).
As per claim 19
Smith further discloses wherein plurality of return points are obtained using a coherent light detection and ranging device (lidar) of the sensing system and wherein the signal emitted by the sensing system comprises a phase-modulated or a frequency-modulated electromagnetic wave (sensors 130 can include a frequency-modulated continuous wave (FMCW) Light Detection and Ranging (LIDAR) component 132 of the vehicle (FMCW). As described herein, the FMCW LIDAR component 132 can generate FMCW LIDAR data that can be utilized in determining a pose, classification, and velocity for each of one or more objects in an environment of the vehicle 100…phase coherent LIDAR data – Smith ¶69).
As per claim 20
Smith discloses [a] non-transitory computer-readable medium having instructions stored thereon that, when executed by a computing device, cause the computing device to: obtain, from a sensing system of an autonomous vehicle (AV), a plurality of return points, each return point comprising one or more velocity values and one or more coordinates of a reflecting region that reflects a signal emitted by the sensing system (the method further includes determining at least one instantaneous velocity of the object based on at least one of the corresponding velocities of the subgroup…Adapting autonomous control of the vehicle, LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, execute program code instructions 126 stored in a memory 124 – Smith ¶5 & ¶52 & ¶68);  
identify an association of the plurality of return points with an object in an environment of the AV (the method further includes determining at least one instantaneous velocity of the object based on at least one of the corresponding velocities of the subgroup…Adapting autonomous control of the vehicle, LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point – Smith ¶5 & ¶52);
identify, in view of the one or more velocity values of at least some of the plurality of return points, a type of the object (LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100. – Smith ¶52 & ¶93); 
cause a driving path of the AV to be determined in view of the identified type of the object (The method further includes adapting autonomous control of the vehicle based on determining that the subgroup corresponds to the object of the particular classification, determining at least one candidate trajectory – Smith ¶3 & ¶5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith, as per claims 1 and 15 respectively, and further in view of Banerjee et al., US-20200301013-A1, hereinafter referred to as Banerjee.
As per claim 2
Smith further discloses wherein the first motion is different from the second motion (LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100., These differing velocity directions on the pedestrian 593 can be due to the pedestrian walking during the sensing cycle, Some of those are indicated with a plus sign (+), (which means they have a positive corresponding velocity value), while others are indicated with a minus sign (−). The differing velocity directions on the wheels of the bicycle of the bicyclist 594 can be due to the wheels rotation of the wheels. The differing velocity directions between the body of the bicyclist 594 and one of the legs of the bicyclist 594 can be due to the one leg moving in an opposite direction due to pedaling of the bicyclist during the sensing cycle. – Smith ¶52 & ¶93 & ¶116 & ¶117).
Smith does not disclose wherein identifying the type of the object comprises: determining that a first set of the plurality of return points is associated with a first part of the object, the first part of the object performing a first motion; and determining that a second set of the plurality of return points is associated with a second part of the object, the second part of the object performing a second motion.
However, Banerjee teaches wherein identifying the type of the object comprises: determining that a first set of the plurality of return points is associated with a first part of the object, the first part of the object performing a first motion; and determining that a second set of the plurality of return points is associated with a second part of the object, the second part of the object performing a second motion (a first convolutional neural network configured to learn first features based on the image data, a separate second convolutional neural network configured to learn second features based on the encoded projection of the depth data, a processor configured to join the learned first and second features, and a common convolutional neural network configured to detect or classify objects in the scene based on the joined features, The method includes transforming the lidar data and the radar data to a common coordinate system, extracting different radar point clusters from the radar data, extracting different lidar point clusters from the lidar data and associating each lidar point cluster with a target object, estimating a target object's velocity based on the movement of the respective lidar point cluster between consecutive lidar images – Banerjee ¶19 & ¶22).
	Smith discloses a vehicle-based object detection system that utilizes a LIDAR to determine the velocity and classification of different objects comprising detection points. Banerjee teaches a vehicle-based object detection system that utilizes a LIDAR to determine the velocity and classification of different objects comprising detection points by clustering points together for analysis. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Smith, a vehicle-based object detection system that utilizes a LIDAR to determine the velocity and classification of different objects comprising detection points with, a vehicle-based object detection system that utilizes a LIDAR to determine the velocity and classification of different objects comprising detection points by clustering points together for analysis, as taught by Banerjee, to improve existing calibration approaches and lead to better detection and localization accuracy of objects, see Banerjee ¶29.
As per claim 3
Smith further discloses wherein the object is a pedestrian (LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100., These differing velocity directions on the pedestrian 593 can be due to the pedestrian walking during the sensing cycle, Some of those are indicated with a plus sign (+), (which means they have a positive corresponding velocity value), while others are indicated with a minus sign (−). The differing velocity directions on the wheels of the bicycle of the bicyclist 594 can be due to the wheels rotation of the wheels. The differing velocity directions between the body of the bicyclist 594 and one of the legs of the bicyclist 594 can be due to the one leg moving in an opposite direction due to pedaling of the bicyclist during the sensing cycle. – Smith ¶52 & ¶93 & ¶116 & ¶117).
As per claim 4
Smith further discloses wherein the first motion and the second motion occur in opposite directions (LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100., These differing velocity directions on the pedestrian 593 can be due to the pedestrian walking during the sensing cycle, Some of those are indicated with a plus sign (+), (which means they have a positive corresponding velocity value), while others are indicated with a minus sign (−). The differing velocity directions on the wheels of the bicycle of the bicyclist 594 can be due to the wheels rotation of the wheels. The differing velocity directions between the body of the bicyclist 594 and one of the legs of the bicyclist 594 can be due to the one leg moving in an opposite direction due to pedaling of the bicyclist during the sensing cycle. – Smith ¶52 & ¶93 & ¶116 & ¶117).
As per claim 5
Smith further discloses wherein the object is a vehicle, the first part of the object comprises at least a portion of a body of the vehicle, and the second part of the object is a wheel of the vehicle (LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100., These differing velocity directions on the pedestrian 593 can be due to the pedestrian walking during the sensing cycle, Some of those are indicated with a plus sign (+), (which means they have a positive corresponding velocity value), while others are indicated with a minus sign (−). The differing velocity directions on the wheels of the bicycle of the bicyclist 594 can be due to the wheels rotation of the wheels. The differing velocity directions between the body of the bicyclist 594 and one of the legs of the bicyclist 594 can be due to the one leg moving in an opposite direction due to pedaling of the bicyclist during the sensing cycle. – Smith ¶52 & ¶93 & ¶116 & ¶117).
As per claim 6
	Smith further discloses wherein the first motion is a translational motion and the second motion is a combination of the translational motion and a rotational motion (LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100., These differing velocity directions on the pedestrian 593 can be due to the pedestrian walking during the sensing cycle, Some of those are indicated with a plus sign (+), (which means they have a positive corresponding velocity value), while others are indicated with a minus sign (−). The differing velocity directions on the wheels of the bicycle of the bicyclist 594 can be due to the wheels rotation of the wheels. The differing velocity directions between the body of the bicyclist 594 and one of the legs of the bicyclist 594 can be due to the one leg moving in an opposite direction due to pedaling of the bicyclist during the sensing cycle. – Smith ¶52 & ¶93 & ¶116 & ¶117).
As per claim 7
	Smith further discloses determining that the wheel of the vehicle is slipping (coherent LIDAR data points of the subgroup; determining, in response to determining that the object is mobile, at least one candidate trajectory for the object based on the pose of the object…based on the instantaneous velocity of the object, the multi-dimensional pose is a six-dimensional pose that indicates position and orientation of the object, LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100., These differing velocity directions on the pedestrian 593 can be due to the pedestrian walking during the sensing cycle, Some of those are indicated with a plus sign (+), (which means they have a positive corresponding velocity value), while others are indicated with a minus sign (−). The differing velocity directions on the wheels of the bicycle of the bicyclist 594 can be due to the wheels rotation of the wheels. The differing velocity directions between the body of the bicyclist 594 and one of the legs of the bicyclist 594 can be due to the one leg moving in an opposite direction due to pedaling of the bicyclist during the sensing cycle. – Smith ¶12 & ¶28 & ¶52 & ¶93 & ¶116 & ¶117 – Examiner reasons that the wheel rotational detection for a bicycle can we applied to a vehicle or that the detection of roll, yaw, or pitch results in the system detecting the effects of slipping and sliding).
As per claim 8
Smith further discloses wherein the object is a vehicle, the first part of the object comprises at least a portion of a body of the vehicle, and the second part of the object is a door of the vehicle (LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100., These differing velocity directions on the pedestrian 593 can be due to the pedestrian walking during the sensing cycle, Some of those are indicated with a plus sign (+), (which means they have a positive corresponding velocity value), while others are indicated with a minus sign (−). The differing velocity directions on the wheels of the bicycle of the bicyclist 594 can be due to the wheels rotation of the wheels. The differing velocity directions between the body of the bicyclist 594 and one of the legs of the bicyclist 594 can be due to the one leg moving in an opposite direction due to pedaling of the bicyclist during the sensing cycle. – Smith ¶52 & ¶93 & ¶116 & ¶117 – Examiner reasons that the object part detection for a pedestrian’s legs or a bicycle’s wheel can also result in the detection of a vehicle’s door).
As per claim 9
	Smith further discloses wherein the first motion is a translational motion relative to the AV, and the second motion comprises a rotational motion around a vertical axis (LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100., These differing velocity directions on the pedestrian 593 can be due to the pedestrian walking during the sensing cycle, Some of those are indicated with a plus sign (+), (which means they have a positive corresponding velocity value), while others are indicated with a minus sign (−). The differing velocity directions on the wheels of the bicycle of the bicyclist 594 can be due to the wheels rotation of the wheels. The differing velocity directions between the body of the bicyclist 594 and one of the legs of the bicyclist 594 can be due to the one leg moving in an opposite direction due to pedaling of the bicyclist during the sensing cycle. – Smith ¶52 & ¶93 & ¶116 & ¶117 – Examiner reasons that the object part detection for a pedestrian’s legs or a bicycle’s wheel can also result in the detection of a vehicle’s door).
As per claim 16
Smith further discloses wherein the first motion is different from the second motion (LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100., These differing velocity directions on the pedestrian 593 can be due to the pedestrian walking during the sensing cycle, Some of those are indicated with a plus sign (+), (which means they have a positive corresponding velocity value), while others are indicated with a minus sign (−). The differing velocity directions on the wheels of the bicycle of the bicyclist 594 can be due to the wheels rotation of the wheels. The differing velocity directions between the body of the bicyclist 594 and one of the legs of the bicyclist 594 can be due to the one leg moving in an opposite direction due to pedaling of the bicyclist during the sensing cycle. – Smith ¶52 & ¶93 & ¶116 & ¶117).
Smith does not disclose wherein the perception system is further: determine that a first set of the plurality of return points is associated with a first part of the object, the first part of the object performing a first motion; and determine that a second set of the plurality of return points is associated with a second part of the object, the second part of the object performing a second motion.
However, Banerjee teaches wherein the perception system is further: determine that a first set of the plurality of return points is associated with a first part of the object, the first part of the object performing a first motion; and determine that a second set of the plurality of return points is associated with a second part of the object, the second part of the object performing a second motion (a first convolutional neural network configured to learn first features based on the image data, a separate second convolutional neural network configured to learn second features based on the encoded projection of the depth data, a processor configured to join the learned first and second features, and a common convolutional neural network configured to detect or classify objects in the scene based on the joined features, The method includes transforming the lidar data and the radar data to a common coordinate system, extracting different radar point clusters from the radar data, extracting different lidar point clusters from the lidar data and associating each lidar point cluster with a target object, estimating a target object's velocity based on the movement of the respective lidar point cluster between consecutive lidar images – Banerjee ¶19 & ¶22).
	Smith discloses a vehicle-based object detection system that utilizes a LIDAR to determine the velocity and classification of different objects comprising detection points. Banerjee teaches a vehicle-based object detection system that utilizes a LIDAR to determine the velocity and classification of different objects comprising detection points by clustering points together for analysis. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Smith, a vehicle-based object detection system that utilizes a LIDAR to determine the velocity and classification of different objects comprising detection points with, a vehicle-based object detection system that utilizes a LIDAR to determine the velocity and classification of different objects comprising detection points by clustering points together for analysis, as taught by Banerjee, to improve existing calibration approaches and lead to better detection and localization accuracy of objects, see Banerjee ¶29.
As per claim 17
Smith further discloses wherein the object is a pedestrian (LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100., These differing velocity directions on the pedestrian 593 can be due to the pedestrian walking during the sensing cycle, Some of those are indicated with a plus sign (+), (which means they have a positive corresponding velocity value), while others are indicated with a minus sign (−). The differing velocity directions on the wheels of the bicycle of the bicyclist 594 can be due to the wheels rotation of the wheels. The differing velocity directions between the body of the bicyclist 594 and one of the legs of the bicyclist 594 can be due to the one leg moving in an opposite direction due to pedaling of the bicyclist during the sensing cycle. – Smith ¶52 & ¶93 & ¶116 & ¶117).
As per claim 18
Smith further discloses wherein the first motion and the second motion occur in opposite directions (LIDAR data can indicate, for each of a plurality of points in an environment, at least a range for the point and a velocity for the point, FMCW LIDAR data 392 and/or data from other sensor(s) 391 in detecting and classifying additional vehicles, pedestrians, animals, trees, signs, bicyclists, and/or other object(s) in the environment of the vehicle 100., These differing velocity directions on the pedestrian 593 can be due to the pedestrian walking during the sensing cycle, Some of those are indicated with a plus sign (+), (which means they have a positive corresponding velocity value), while others are indicated with a minus sign (−). The differing velocity directions on the wheels of the bicycle of the bicyclist 594 can be due to the wheels rotation of the wheels. The differing velocity directions between the body of the bicyclist 594 and one of the legs of the bicyclist 594 can be due to the one leg moving in an opposite direction due to pedaling of the bicyclist during the sensing cycle. – Smith ¶52 & ¶93 & ¶116 & ¶117).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Smith, as per claim 1, and further in view of O'Keeffe, US-11448735-B2, hereinafter referred to as O'Keeffe.
As per claim 14
Smith does not disclose wherein the one or more velocity values comprise a first velocity value obtained using a first sensor of the sensing system and a second velocity value obtained using a second sensor of the sensing system, wherein the second sensor is located differently from the first sensor.
However, O'Keeffe teaches wherein the one or more velocity values comprise a first velocity value obtained using a first sensor of the sensing system and a second velocity value obtained using a second sensor of the sensing system, wherein the second sensor is located differently from the first sensor (a LIDAR system 610 distributed in a vehicle 620, that uses three CFOBs 175d-f to gather laser reflections from a variety of FOVs (e.g. FOV 620a and 620b) at a shared receiver assembly 140 located remotely from the FOVs. In the embodiment of FIG. 6 emitters 120c and 120e create a set of outgoing light pulses in a plurality of directions. - O'Keeffe Fig 6 & 21 + Column 16 Lines 52-58).
Smith discloses a vehicle-based object detection system that utilizes a LIDAR to determine the velocity and classification of different objects comprising detection points. O'Keeffe teaches a vehicle-based object detection system that utilizes multiple LIDARs and field of views to determine the velocity and classification of different objects comprising detection points.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Smith, a vehicle-based object detection system that utilizes a LIDAR to determine the velocity and classification of different objects comprising detection points with a vehicle-based object detection system that utilizes multiple LIDARs and field of views to determine the velocity and classification of different objects comprising detection points, as taught by O'Keeffe, to improve ranging accuracy, reliability while reducing environment-related damage and wear, see O'Keeffe Column 4 Lines 14-17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668